Case 4:17-cv-11975-MFL-DRG ECF No. 14 filed 07/08/20          PageID.862    Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

BRENT LANG,

      Petitioner                                     Case No. 17-cv-11975
                                                     Hon. Matthew F. Leitman
v.

THOMAS MACKIE,

     Respondent.
____________________________________________________________________/

                                    JUDGMENT

      The above entitled action came before the Court on a petition for a writ of habeas

corpus. In accordance with the Opinion and Order entered on this date:

      IT IS ORDERED AND ADJUDGED that the petition for writ of habeas corpus

is DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that permission to appeal in forma pauperis is

GRANTED.

                                              DAVID J. WEAVER
                                              CLERK OF THE COURT

                                              By: s/Holly A. Monda
                                              Deputy Clerk
Approved:
s/Matthew F. Leitman________                  Dated: July 8, 2020
Matthew F. Leitman                            Flint, Michigan
United States District Court

                                          1
